SCHOONOVER, Judge.
The appellant, Dianne Elizabeth Jones, challenges a departure sentence imposed upon her after she pled guilty to a charge of manslaughter by intoxication and nolo contendere to a charge of second degree grand theft. We reverse.
At the appellant’s original sentencing hearing, the trial court departed from the guidelines in imposing sentence upon the appellant. The court gave oral reasons for departing, but did not enter a proper written order. Upon appeal, the state conceded that the court erred and we reversed for resentencing. Jones v. State, 533 So.2d 917 (Fla. 2d DCA 1988).
Upon remand, the trial court entered another departure sentence giving oral reasons for departure without entering the proper written order. The appellant filed a timely notice of appeal from this sentence. The state again concedes that the trial court erred, and we again reverse and remand for resentencing. We remind the trial court that any departure from the guidelines must be based upon proper reasons and must be in writing.
Reversed and remanded.
CAMPBELL, C.J., and FRANK, J., concur.